[Cite as Schmitt v. Ward, 2018-Ohio-1043.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

MELISSA SCHMITT                                     C.A. No.       28694
                                                    28700
        Appellee

        v.
                                                    APPEAL FROM JUDGMENT
SHAINE WARD                                         ENTERED IN THE
                                                    COURT OF COMMON PLEAS
        Appellant                                   COUNTY OF SUMMIT, OHIO
                                                    CASE No.   DR 2007 07 2217

                                DECISION AND JOURNAL ENTRY

Dated: March 21, 2018



        TEODOSIO, Judge.

        {¶1}    Shaine Ward appeals the entries of the Summit County Court of Common Pleas,

Domestic Relations Division, dated June 7, 2017, and June 20, 2017.

                                               I.

        {¶2}    In 2007, Melissa M. Schmitt filed a complaint for divorce against Shaine Ward,

and a decree of divorce was issued in 2012.         The appeal now before this Court is the

consolidated appeal from two entries of the trial court, dated June 7, 2017, and June 20, 2017.

They represent, respectively, the thirteenth and fourteenth appeals or attempted appeals filed by

Mr. Ward in this matter. We have previously set forth the factual background of this matter in

Ward v. Ward, 9th Dist. Summit No. 26372, 2012-Ohio-5658, and more recently in Schmitt v.

Ward, 9th Dist. Summit No. 28219, 2017-Ohio-6975. The issue before us on this appeal largely

concerns certain property designated as “Ranch Road.”
                                                2


       {¶3}    The order of June 7, 2017, is an agreed entry, approved by the attorneys for Ms.

Schmitt and Mr. Ward, setting forth the parenting time schedule for the summer of 2017,

providing that Attorney Frank Cimino receive rental proceeds from the Ranch Road property to

pay utilities and expenses, and authorizing Attorney Cimino to list the property for an auction

sale. The entry of June 20, 2017, also approved by the attorneys for Ms. Schmitt and Mr. Ward,

ordered the Portage Metro Housing Authority to send all rental income from the Ranch Road

property to Attorney Cimino for deposit in his IOLTA and ordered Mr. Ward to arrange for the

transfer of the title of the Ranch Road properties to the entity holding title at the time of the

complaint for divorce, or alternatively to obtain authorization from the current owner to list the

property for an auction sale. The entry further ordered Mr. Ward to “take all action to list the

property for sale by Kiko Company immediately.” Mr. Ward now appeals the two entries,

raising four assignments of error.

                                               II.

                                ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION IN O[]MITTING THE DATES AND CALCULATING
       MARITAL VALUES FOR “DU[]RING THE MARRIAGE” CONSTITUTED
       JULY 23, 2005[,] THROUGH APRIL 7, 2009[,] IN ITS JUDG[]MENT
       ENTRIES, EVEN THOUGH THE MARRIAGE DATE CHANGED FROM
       MAY 16, 2003[,] TO JULY 23, 2005[,] IN C.A. 26372.

                               ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED TS
       DISCRETION IN NOT AC[C]OUNTING FOR SEPARATE MAR[ITA]L
       ASSETS, DEBTS, AND FUNDS OWNED AND USED BY THE APPELLANT
       PRIOR TO THE MARRIAGE AND IN THE PURCHASE OF REAL
       PROPERTY REFERRED TO BY THIS TRIAL COURT AS RANCH ROAD
       AND 50 SCUPPER ROAD.
                                                3


                              ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ERRED AS A MATTER OF FACT AND ABUSED ITS
       DISCRETION IN NOT RULING ON A MOTION TO RECUSE, MOTION TO
       MODIFY CHILD SUPPORT AMONG MANY OTHERS, RAISING
       CONCERNS OF THE RECORD, THEREFORE CHANGING THE PARTIES
       [sic] PREVIOUS TESTIMONY AND ELIMATING [sic] THE APPELLANT[’]S
       ABILITY TO HAVE A FAIR TRIAL AND VIOLATING THE
       APPELLANT[’]S RIGHTS TO DUE PROCESS.

                              ASSIGNMENT OF ERROR FOUR

       THE TRIAL COURT ERRED AS A MATTER OF FACT AND ABUSED ITS
       DISCRETION IN FILING MULTIPLE ORDERS WHEN THE TRIAL COURT
       HAD NO JURISDICTION AS THERE WAS C.A. 28219 WAS [sic] PENDING
       APPEAL DURING THE TIME THE TWO ORDERS WERE FILED.

       {¶4}    “From early in this state’s history, we have held that a party participating in a

consent judgment will not be allowed to appeal errors from that judgment.”               Sanitary

Commercial Serv., Inc. v. Shank, 57 Ohio St. 3d 178, 181 (1991), citing Wells v. Warrick Martin

& Co., 1 Ohio St. 386 (1853) paragraph one of the syllabus.          A consent judgment is an

agreement between parties which meets with the approval of the court, and in the absence of

fraud, a judgment rendered with the consent of the parties is binding and conclusive between the

parties. Goetz v. First Benefits Agency, 9th Dist. Summit No. 18381, 1997 Ohio App. LEXIS

4632, *4. See also Bd. of Twp. Trustees v. Maurer, 6th Dist. Wood No. WD-87-77, 1988 Ohio

App. LEXIS 3912, *7 (finding that in the absence of an argument based in fraud, incapacity, or

lack of valid consent, an agreed upon judgment entry must stand). “The general rule is that a

judgment reached by consent of the parties is not subject to appellate review.” Id. at *6. “The

incorporation of a contested issue into an agreed entry constitutes waiver of that issue on appeal

unless specifically preserved by the objecting party.” In re P.P., 10th Dist. Franklin No. 13AP-

140, 2013-Ohio-4988, ¶ 10.
                                                 4


       {¶5}    Both of the orders from which Mr. Ward now appeals were entered with the

agreement of the attorneys for both Mr. Ward and Ms. Schmitt, and no argument has been made

that would support a theory of fraud or incapacity. As such, Mr. Ward has not presented us with

any argument that would support reversal. Mr. Ward’s assignments of error are overruled.

                                                III.

       {¶6}    Mr. Ward’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                              Judgment affirmed.




       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT
                                           5


SCHAFER, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

SHAINE WARD, pro se, Appellant.

LESLIE S. GRASKE, Attorney at Law, for Appellee.